Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 5/26/22.  Claim(s) 2, 3, 5-8, 18-20, 22-27, 34, and 35 are cancelled.  Claim(s) 41-47 are new.  Claim(s) 1, 4, 9-17, 21, 28-33, and 36-47 are pending. Claim(s) 12 and 45-47 have been withdrawn.  Claim(s) 1, 4, 9-11, 13-17, 21, 28-33, and 36-44 are examined herein. 
Applicant's arguments with respect to the 103 rejection and the double patenting rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9-11, 13-17, 21, 28-33, and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bassaganya-Riera et al. (WO 2016/064445 A1; of record) as evidenced by Psoriasis - Diagnosis and treatment - Mayo Clinic (downloaded from the internet 3/8/22; of record).
The instant claims are generally drawn to the treatment of psoriasis (related to claims 4, 9-11, and 37-44) comprising topically administering to the surface tissue/skin the compound shown below (related to claims 13-17, 21, and 28-33).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bassaganya-Riera et al. discloses compounds useful for the treatment of several conditions such as autoimmune diseases and chronic inflammatory diseases (see, for example, the abstract and the whole document) comprising administering BT-11 (i.e. the instantly elected compound; see, for example, the Figures, the Examples, and throughout the document), and teach that the treatment of psoriasis is one of the preferred embodiments (see, for example, Field of the Invention on pg. 1, pg. 2 lines 3-15, pg. 28 lines 23-25, etc.).
Bassaganya-Riera et al. further teaches that the compound is useful for the treatment of ulcerative colitis (see, for example, throughout the document) and that the active compound (i.e. BT-11) can be administered rectally via suppository (see, for example, pg. 20 lines 28-34).  Thus, Bassaganya-Riera et al. teaches topically administering the drug directly to the affected tissue.
Bassaganya-Riera et al. does not specifically disclose the treatment of psoriasis via the topical administration of BT-11 to psoriasis affected tissue.
The Mayo clinic evidences that topical treatment of psoriasis was both known and was also the most common modality of treatment (see, for example, the whole document).
It would have been obvious to one of ordinary skill in the art to apply BT-11 to psoriasis affected tissue because Bassaganya-Riera et al. discloses all the individually claimed elements.
One of ordinary skill would have been motivated to treat psoriasis with BT-11 because Bassaganya-Riera et al. clearly discloses BT-11, discloses that it useful for the treatment of autoimmune and chronic inflammatory diseases, and specifically teaches that it would be useful for the treatment of psoriasis.  One of ordinary skill would have used the general and specific teachings of Bassaganya-Riera et al. and would have treated psoriasis with BT-11, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to apply the active agent topically to the psoriasis affected tissue because Bassaganya-Riera et al. teaches that the compounds and compositions therein can be administered via a variety of different modes, including the direct application to an affected tissue.  One of ordinary skill in the art would have treated psoriasis with BT-11, as taught by Bassaganya-Riera et al., and would have applied it topically to the tissue because the prior art contemplates topical application of BT-11, and would have done so with a reasonable expectation of success.  Further, those of skill in the art would have known that the topical treatment of psoriasis is the most common approach to said family of treatments, and would have applied those teachings to the treatment of Bassaganya-Riera et al., with a reasonable expectation of success.

Response to Arguments
The Applicant argues “As evidenced by Hermann et al., it is not obvious that a given drug allegedly taught as being effective in treating psoriasis via non-dermal administration would have been effective in treating psoriasis via topical administration to the skin. Hermann et al. discusses the treatment of psoriasis with ciclosporin (also referred to in the art as "cyclosporin," see Exhibit B, attached hereto). Ciclosporin is taught by Mayo Clinic (cited in the present rejection) as a medication for treating psoriasis through various non-dermal routes of administration, such as oral administration. Mayo Clinic pp. 4-5. Hermann et al., however, teaches that "[i]n contrast to oral administration, topical ciclosporin is not effective in the treatment of psoriasis" and attributes this to its inability to penetrate the skin … [in Hermann et al.] We conducted a preliminary evaluation of the ability of ciclosporin, in a variety of vehicles, to penetrate excised human skin in a two-compartment diffusion cell, a standard in vitro technique for evaluating percutaneous drug delivery.”
This is not found persuasive.  The analysis for an obviousness-type rejection is based upon a reasonable expectation of success, not on an absolute expectation of success.  In the instant case, both of references cited in the prior art rejection show support for the topical administration of active agents, including the topical application to the skin specifically to treat psoriasis, thus showcasing that the topical use of actives was well-known, and often used.  The single teaching of the Applicant supplied reference is insufficient to somehow negative what was shown by the prior art cited in the rejection.
Additionally, the argued disclosure of Hermann et al. is drawn to a different compound than that instantly claimed (both shown below for convenience), and said compound has no known relevant connection to the instantly elected compound (e.g. they would not be expected to behave similarly when administered topically or otherwise).
Thus, the argued teachings of Hermann et al. are not useful as a general teaching for topical administration, nor are they useful for any specific teachings with respect to the properties of the instant compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    208
    250
    media_image2.png
    Greyscale

instant compound/BT-11				ciclosporin
Further, the disclosure of Hermann et al. is evidence of what is typically known and practiced in the art which is that the field is unpredictable and a high level of experimentation is tolerated for a low level of success.  If, as the Applicant has argued, the skilled artisan would not have believed that topical application of drugs such as ciclosporin was viable, then the skilled artisan would not have performed the experiments to determine that was the case.  However, as evidenced by Hermann et al., they did perform said experiments, directly contradicting the argument from Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-11, 13-17, 21, 28-33, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,556,146 B2 as evidenced by Psoriasis - Diagnosis and treatment - Mayo Clinic (downloaded from the internet 3/8/22).
Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising topically administering to the surface tissue the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the same compounds as instantly claimed, and anticipates the instantly elected species shown above (see, for example, claim 24).  Looking to the patent description for definition of the utility of the compound, it is disclosed therein that the compound is useful for the treatment of psoriasis (see, for example, Field of the Invention on pg. 1, column 1 lines 53-67, and column 23 lines 1-6).
The patent does not specifically disclose the treatment of psoriasis via the topical administration of BT-11 to psoriasis affected tissue.
The Mayo clinic evidences that topical treatment of psoriasis was both known and was also the most common modality of treatment (see, for example, the whole document).
It would have been obvious to one of ordinary skill in the art to apply the instant compound to psoriasis affected tissue because the patent discloses said treatment, and those of skill in the art know to apply psoriasis treatments topically.
One of ordinary skill would have been motivated to treat psoriasis with the instantly claimed compound the patent clearly discloses said compound and discloses that it useful for the treatment of psoriasis.  
One of ordinary skill would have been motivated to apply it topically to the psoriasis affected tissue because those of skill in the art would have known that the topical treatment of psoriasis is the most common approach, and would have topically applied it to a patient with psoriasis as taught in the patent with a reasonable expectation of success.

Response to Arguments
The Applicant argues “Hermann et al. shows that it is not obvious that a given drug allegedly taught as being effective in treating psoriasis via non-dermal administration would have been effective in treating psoriasis via topical administration to the skin. It accordingly would not have been obvious in view of the cited art that BT-11 would have been effective in treating psoriasis via topical administration to the skin.”
This is not found persuasive.  As discussed above in the response to the 103 rejection, the sum total of the cited prior art makes the topical application of active agents obvious, including the application of the instantly claimed compound.


Conclusion
Claim(s) 2, 3, 5-8, 18-20, 22-27, 34, and 35 are cancelled. Claim(s) 12 and 45-47 have been withdrawn.  Claim(s) 1, 4, 9-11, 13-17, 21, 28-33, and 36-44 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627